Citation Nr: 9924875	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-39 579 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a spot on the lungs.

Entitlement to service connection for supraventricular 
tachycardia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


REMAND

The appellant had two periods of active service from March 
1967 to March 1977, and July 1981 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

This claim was remanded by the Board in August 1997 for 
additional development to include; obtaining copies of any 
additional clinical records of treatment for a spot on his 
lungs and his irregular heartbeat not already of file; and a 
VA cardiopulmonary examination and medical opinion. 
 
The file indicates that the veteran was sent a letter in 
September 1997, requesting assistance in obtaining additional 
evidence.  It does not appear that a response was received by 
the VA.  Moreover, it does not appear that the letter was 
returned as undeliverable.

In addition the veteran was scheduled for VA examinations in 
June 1999, but failed to report for the examination and has 
submitted no explanation as to why he failed to appear.  In 
the alternative, it is not clear from the instant record that 
the notices were sent to the correct location or that they 
were not returned as undeliverable.  

The Board notes that the VA letter requesting additional 
medical evidence is addressed to, "PO Box 65, Perry, FL 
32347."  All prior correspondence was addressed to, "PO Box 
184, Perry,  FL 32347."  

The file contains an April 1999 letter notifying the veteran 
that a VA examination was to be scheduled for him (This 
letter was also sent to PO Box 65).  No actual notification 
to report to the June 1999 VA examination is of file.  It 
appears however, although it is not clear or certified, that 
the examination scheduling notice was sent to the PO Box 184, 
address.

The Board notes that 38 C.F.R. § 3.655(a) and (b) (1998) 
provide that when a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, that regulation is based 
upon the assumption that the veteran receives notice of that 
physical examination.  Though the appellant has failed to 
report for a scheduled VA examination, in the judgment of the 
Board, he should be given another opportunity to report for 
examination.  It is not clear from the record the address to 
which the notice was sent, nor is it clear that the letter 
was not returned.  Finally, he was not notified that his case 
was being returned to the Board after his failure to report.  
He should clearly understand, however, that he is legally 
obligated to report for examination.  38 C.F.R. §§ 3.158, 
3.326, 3.655 (1998); Olson v. Principi, 3 Vet.App. 480 
(1992).  

The United States Court of Appeals for Veteran Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that the burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record."  In addition, a determination as to 
whether there is evidence of "adequate reason" (see 38 C.F.R. 
§ 3.158(b) (1998)), or "good cause" (see 38 C.F.R. § 3.655 
(1998)), for failing to report for the scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, it 
cannot be determined from the evidence in the claims folder 
whether actual notice of the examination was sent to the 
appellant, and if so, whether it was sent to the proper 
address, since the evidence of record indicates only contact 
between VA personnel, and the veteran's service 
representative (since 1993), and not the veteran.

In order to ascertain whether the appellant was in fact 
properly notified of the time and place to report to the 
examination, and to offer an additional opportunity to do so, 
further development is indicated.  Furthermore, the veteran 
is put on notice by this document that the duty to assist is 
not always a one-way street and that if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991). Failure to assist in the 
development of the claim, and failure to report for needed 
examinations, without good cause, could well result in denial 
of the instant claim.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1.  The RO should, with the assistance of 
the appellant's representative as needed, 
ascertain the appellant's current 
address.  The claims folder should 
contain documentation as to how this 
decision was made.  

2.  The RO should with the veteran's 
assistance obtain the names, addresses, 
and dates of any additional treatment, 
and of any physicians, hospitals, or 
treatment centers (private, or VA) who 
provided him with relevant additional 
treatment for the spot on his lungs and 
his irregular heartbeat disability, 
including but not limited to the VA 
Medical Center, and the Medical 
University of South Carolina.  It should 
be specifically noted that the records 
from the University are to be requested, 
and that the appellant's assistance is 
needed for obtaining these records.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant if needed, the 
RO should contact each physician, 
hospital, or treatment center and obtain 
all treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

4. Thereafter, the appellant should be 
scheduled for a VA examination by a 
cardiopulmonary specialist to determine 
the nature and etiology of appellant's 
cardiopulmonary disabilities, and whether 
they may be attributable to his in 
service symptomatology of a spot on his 
lungs, and rapid heart beat.  After 
reviewing the record and examining the 
veteran, the examiner should opine with 
the degree of probability, as to whether 
the record of symptomatology in service 
represented acute versus chronic 
disability.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  After 
reviewing the claims folder and examining 
the veteran, the examiner should describe 
whether any cardiopulmonary impairment 
found can reasonably be attributed to an 
active duty incident, and/or 
cardiopulmonary complaint. If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
All findings and opinions should be 
clearly set forth, and it should be noted 
whether the opinions reached were based 
in part by clinical history provided by 
the veteran.

5.   If appellant fails to submit 
additional evidence as requested, and/or 
fails to report for the scheduled 
examination, the RO should obtain copies 
of the notices to the appellant for 
assistance, and for the examination for 
inclusion in the claims folder, or have 
personnel at the medical center certify 
that the letters were sent to the most 
current address of record, provide that 
address, and certify that the notice(s) 
were not returned as undeliverable.

6.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

7. The RO should then readjudicate the 
issue of entitlement to service 
connection for a spot on the lung, and 
supraventricular tachycardia.  If no 
additional evidence is received, and the 
appellant fails to report for the 
examination, he should be notified that 
his case is being returned to the Board 
and that he failed to cooperate.  

8.  To the extent there is 
readjudication, and the benefits sought 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include the reasons and 
bases for the holdings.  Thereafter, the 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond thereto.

No action is required of the appellant until further notice.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


